Citation Nr: 1113275	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-03 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to January 1961.  He died in April 2004.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the claims file was subsequently transferred to the RO in St. Petersburg, Florida.

The Appellant testified before the undersigned at a Board hearing in June 2009.  A transcript of this hearing has been associated with the claims file.  

The RO determined that the only issue in appellate status was the issue of entitlement to service connection for the cause of the Veteran's death.  For the reasons explained below, the Board finds that the issue of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and PTSD, for purposes of accrued benefits, is also in appellate status and must be remanded.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.



REMAND

Manlincon Remand

In a May 20, 2005 rating decision, the RO denied service connection for major depressive disorder and PTSD, for purposes of accrued benefits.  The corresponding notification letter to the Appellant is dated May 27, 2005.  

The Appellant subsequently expressed disagreement with the denial of her accrued benefits claim in her February 2006 substantive appeal on the issue of entitlement to service connection for the cause of the Veteran's death.  The Appellant specifically noted that "I take issue with the VARO's denial of my claim for . . . accrued benefits due my deceased husband."  

This statement was received by VA within the one-year appeal period following the May 2005 rating decision regarding accrued benefits.  Therefore, the Board finds that this document should be construed as a Notice of Disagreement (NOD) regarding the denial of entitlement to accrued benefits.  See 38 C.F.R. §§ 20.201, 20.302 (2010).

Following receipt of the aforementioned February 2006 statement, the RO has not issued a Statement of the Case (SOC) regarding the issue of entitlement to accrued benefits.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in these circumstances, where an NOD is filed, but a SOC has not been issued, the Board must remand the claim for issuance of a SOC.  

The Board also notes in passing that although the May 20, 2005 rating decision characterized the Appellant's accrued benefits claims as two separate claims - one for PTSD and another for major depressive disorder - the Board finds that these claims should be treated as the same claim.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for other psychiatric disabilities which could reasonably be raised by the Veteran's symptoms, description of the disability, and the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Accordingly, the Board has recharacterized the accrued benefits claim as entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and PTSD, for purposes of accrued benefits.

Cause of Death Issue Inextricably Intertwined

The Appellant asserts that her husband suffered from a psychiatric disability which had its genesis in service.  She further maintains that his psychiatric disability led him to drink heavily, which in turn led to his fatal cardiovascular disability.  Given this theory of causation, adjudication of the cause of death issue is potentially impacted by adjudication of the accrued benefits issue.  Because resolution of the cause of death issue is potentially dependent on the outcome of the accrued benefits issue, the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Appellant's service connection claim for the cause of the Veteran's death is therefore deferred pending readjudication of the accrued benefits claim.

Accordingly, the case is REMANDED for the following action:

1. After completing any development deemed necessary, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and PTSD, for purposes of accrued benefits.  If the decision does not result in a complete grant of the benefit sought, issue an SOC regarding this issue.  The Appellant should be advised of her appeal rights and afforded appropriate time to perfect an appeal.  Following the perfection of an appeal or the expiration of the appeal period, whichever comes first, the case should be returned to the Board, if otherwise in order.

2. If necessary, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the issue of entitlement to service connection for the cause of the Veteran's death remains denied, the Appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


